Case: 14-50292       Document: 00512953635         Page: 1     Date Filed: 03/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                     No. 14-50292                                  FILED
                                   Summary Calendar                            March 2, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

LEONEL RAMIREZ-CASILLAS,

                                                  Defendant - Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 4:13-CR-497


Before SMITH, BARKSDALE, and PRADO, Circuit Judges:
PER CURIAM: *
       Leonel Ramirez-Casillas, a deportable alien, challenges his three-year
term of supervised release, imposed following his guilty-plea conviction for
illegal reentry, in violation of 8 U.S.C. § 1326. He asserts: the supervised-
release term is procedurally unreasonable because it was imposed without
adequate explanation; and it is substantively unreasonable because the court
did not account for a factor that should have received significant weight.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-50292     Document: 00512953635      Page: 2   Date Filed: 03/02/2015


                                  No. 14-50292

Regarding the latter, he maintains: the application of a 16-level enhancement,
which resulted from a 2010 drug-trafficking conviction, and the consecutive
sentences he received in connection with the underlying illegal-reentry
conviction and his supervised-release revocation for that drug-trafficking
conviction, provide sufficient deterrence to his reentering illegally in the
future.
      Ramirez did not object, however, in district court to the procedural or
substantive reasonableness of his sentence. Therefore, review is only for plain
error. E.g., United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007); see
also United States v. Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th Cir.
2012). Under that standard, Ramirez must show a forfeited plain (clear or
obvious) error that affected his substantial rights. Puckett v. United States,
556 U.S. 129, 135 (2009). Even if he does so, we retain the discretion to correct
the error and should do so only if it seriously affects the fairness, integrity, or
public reputation of the proceedings. Id. For the following reasons, there was
no clear or obvious error.
      The district court may impose a term of supervised release in cases
involving a deportable alien where added deterrence and protection are
needed. E.g., Dominguez-Alvarado, 695 F.3d at 329. Regarding the claimed
procedural error, at sentencing, the court: stated it considered the 18 U.S.C.
§ 3553(a) sentencing factors when imposing Ramirez’ sentence; noted his
criminal history; stated his case was not ordinary; and explained that a term
of supervised release was necessary to incentivize him not to return to this
country.
      Regarding the substantive reasonableness of the term of supervised
release, the three-year term was within the statutory and Sentencing
Guidelines range for his offense of conviction. 18 U.S.C. § 3583(b)(2) (increase



                                        2
    Case: 14-50292      Document: 00512953635   Page: 3   Date Filed: 03/02/2015


                                 No. 14-50292

offense level based on severity of injury); U.S.S.G. § 5D1.2(a)(2) (supervised-
release term at least one year but not more than three).            Thus, it is
presumptively reasonable. See, e.g., United States v. Mares, 402 F.3d 511, 519
(5th Cir. 2005). The court knew Ramirez’ offense level was increased by 16
levels based on his drug-trafficking conviction and concluded a three-year term
of supervised release was necessary to deter him from illegally reentering in
the future. Likewise, despite the court’s order that the revocation and offense
sentences run consecutively, it concluded the supervision term was necessary
for added deterrence.
      AFFIRMED.




                                       3